[Cite as Disciplinary Counsel v. Whitfield, 133 Ohio St.3d 1201, 2012-Ohio-3798.]




                       DISCIPLINARY COUNSEL v. WHITFIELD.
                      [Cite as Disciplinary Counsel v. Whitfield,
                       133 Ohio St.3d 1201, 2012-Ohio-3798.]
     (Nos. 2011-0284 and 2011-1755—Submitted August 21, 2012—Decided
                                    August 24, 2012.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, James Jonathan Whitfield, Attorney
Registration No. 0080720, last known business address in Fairfield, Ohio.
        {¶ 2} The court coming now to consider its order of June 20, 2012,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with credit for time served under the interim felony
suspension imposed on May 24, 2010, finds that respondent has substantially
complied with that order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Whitfield, 132 Ohio
St.3d 284, 2012-Ohio-2708, 971 N.E.2d 915.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               ______________________